Citation Nr: 0301562	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  02-03 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for the service 
connected right knee disability, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel






INTRODUCTION

The veteran had active service from October 1979 to April 
1982.

This appeal arises from a December 2000 rating decision of 
the Seattle, Washington Regional Office (RO), which 
continued a 10 percent evaluation for the veteran's 
service connected right knee disability.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2.  The current 10 percent evaluation is the highest 
possible rating for removal of cartilage of the right 
knee.

3.  The veteran's postoperative meniscectomy of the right 
knee is manifested by complaints of pain with movement; 
clinical findings show flexion to 140 degrees and 
extension to 0 degrees with no instability, subluxation, 
locking, effusion into the joint or ankylosis.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 
10 percent for the service connected postoperative 
meniscectomy of the right knee have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.14, 4.40, 4.45, 4.59, Diagnostic Codes 5256, 5257, 5258, 
5259, 5260, 5261 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

In November 2000 the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)).  The VCAA applies to 
all pending claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to 
notify a claimant of relevant evidence necessary to 
substantiate the claimant's claim for a benefit under a 
law administered by VA as part of that notice (to include 
what evidence, if any, will be obtained by the claimant, 
and which evidence, if any, will be retrieved by VA).  The 
VCAA also requires VA to assist a claimant in obtaining 
such evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001). See also Quartuccio v. Principi, 16 Vet.App. 183 
(2002), where the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the duty to notify requirements 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), set forth 
in 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  As set 
forth below, the RO's actions throughout the course of 
this appeal have satisfied the requirements under the 
VCAA.  

First, VA has a duty under the VCAA to notify the veteran 
of any information and evidence needed to substantiate and 
complete a claim.  The veteran was informed in the 
December 2000 rating decision of the evidence needed to 
substantiate his claim.  He was provided an opportunity to 
submit such evidence.  In the March 2002 statement of the 
case, the RO notified the veteran of all regulations 
relating to his claim, informed him of the reasons for 
which it had denied his claim, and provided him additional 
opportunities to present evidence and argument in support 
of his claim.  In addition, the veteran was informed as to 
VA's duty to assist him in obtaining evidence for his 
claim, what the evidence must show to establish his claim, 
what had been done to assist the veteran with his claim, 
and what information or evidence that VA needed from the 
veteran.  The Board finds that the information provided to 
the veteran specifically satisfies the requirements of 
38 U.S.C.A. § 5103 (West Supp. 2001).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  There is no 
evidence that the veteran has received treatment for the 
right knee in recent years.  The veteran has been afforded 
a VA orthopedic examination which provided all necessary 
clinical findings necessary to fully and fairly evaluate 
his claim.  In short, VA has fulfilled the duty to assist 
by aiding the veteran in obtaining evidence that relates 
to his claim.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  As such, there 
has been no prejudice to the veteran that would require a 
remand; the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate 
review.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).


Factual background

The service medical records show that the veteran suffered 
a bucket-handle tear of the medial meniscus of the right 
knee.  X-rays of the right knee taken in September 1980 
revealed no fracture or dislocation.  In December 1980, an 
arthrotomy with a partial medial meniscectomy of the right 
knee was performed.  

On physical examination of the right knee in February 
1982, there were scars, slight crepitation with no 
tenderness and full range of motion.  Under the section 
entitled summary of defects and diagnoses was written post 
surgery traumatic arthritis of the right knee.

On VA examination in April 1983, the veteran reported 
having right knee stiffness and that the knee bothered him 
some with prolonged standing.  On examination, there was a 
well-healed 2 and one half-inch scar of the anteromedial 
aspect of the right knee.  Range of motion of the right 
knee was full.  The right knee was stable to all tests.  
Right knee x-rays revealed no significant joint effusion 
or narrowing of the medial joint compartment.  Bony 
mineralization was otherwise normal.  The diagnosis was a 
postoperative right medial meniscectomy.

By rating action in July 1983, service connection was 
awarded for residuals of a partial medial meniscectomy of 
the right knee.  A 10 percent evaluation was assigned 
under Diagnostic Code (DC) 5259.  

A May 1984 statement from Richard Gilbert, M.D., indicates 
that an examination had revealed a stable knee.  X-rays 
were not taken.  The diagnosis was osteoarthritis of the 
right knee.

On VA examination of August 2000, the veteran complained 
of constant right knee pain which had grown progressively 
worse.  Prolonged sitting caused right knee pain to the 
point that it would feel like the knee was going to 
"freeze-up."  There was no report of any locking, falling 
or episodes of the knee "going to sleep."  

On examination, there was a roughness of cartilage and 
mild tenderness of the right knee as opposed to the left 
knee.  Range of motion was from 0 to 140 degrees with pain 
on motion beyond 135 degrees.  There was evidence of 
crepitus of the right knee.  There was no evidence of any 
abnormal mobility of the right knee as Lachman's test and 
anterior and posterior drawer tests were negative.  There 
was no tenderness over the tendon attachment.  Knee 
strength was 5/5.  The diagnosis was chronic post surgical 
pain and strain.

X-rays of the right knee, which were also taken in August 
2000, revealed no residuals from the inservice surgery.  




Analysis

Service connection is in effect for a postoperative 
meniscectomy of the right knee, evaluated as 10 percent 
disabling under DC 5259 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part. 4.

The Court has held that where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4. Separate diagnostic codes identify the 
various disabilities.  In addition, the VA has a duty to 
acknowledge all regulations which are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  38 C.F.R. § 4.1 requires that each disability be 
viewed in relation to its history, and that there be 
emphasis upon the limitation of activity imposed by the 
disabling condition. 38 C.F.R. § 4.2 requires that medical 
reports be interpreted in light of the whole-recorded 
history, and that each disability must be considered from 
the point of view of the veteran working or seeking work.  
These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report, and to enable the VA to 
make a more precise evaluation of the level of the 
disability and of any changes in the condition.  
Schafrath, 1 Vet. App. at 594. 38 C.F.R. § 4.7 provides 
that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.

The applicable DC's for the evaluation of the service-
connected right knee are as follows:

DC 5260 Leg, limitation of flexion:  
Flexion limited to 
15°.......................................................
...................... 30  
Flexion limited to 
30°.......................................................
...................... 20  
Flexion limited to 
45°.......................................................
...................... 10  
Flexion limited to 
60°.......................................................
...................... 0

DC 5261 Leg, limitation of extension:  
Extension limited to 
45°.......................................................
................... 50  
Extension limited to 
30°.......................................................
................... 40  Extension limited to 
20°.......................................................
................... 30  Extension limited to 
15°.......................................................
................... 20  Extension limited to 
10°.......................................................
................... 10  Extension limited to 
5°........................................................
................... 0

DC 5256 Knee, ankylosis of:  
Extremely unfavorable, in flexion at an angle of 45° or 
more...................... 60  
In flexion between 20° and 
45°.......................................................
.......... 50  
In flexion between 10° and 
20°.......................................................
.......... 40  Favorable angle in full extension, or in 
slight flexion between  0° and 
10°.......................................................
.......................... 30

DC 5257 Knee, other impairment:  Recurrent subluxation or 
lateral instability:

Severe....................................................
..... ......................................... 30

Moderate..................................................
..... ....................................... 20

Slight....................................................
..... .......................................... 10

DC 5258 Cartilage, semilunar, dislocated, with frequent 
episodes  of "locking," pain, and effusion into the 
joint................................. 20

Under DC 5259, symptoms due to removal of semilunar 
cartilage of either knee warrants a 10 percent evaluation.

The normal range of motion for a knee joint is from 0 
degrees extension to 140 degrees flexion. 38 C.F.R. § 
4.71, Plate II (2002).

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  
38 C.F.R. § 4.40 (2002).  Section 4.40 provides that as to 
the musculoskeletal system it is essential that an 
examination on which ratings are based adequately portray 
any functional loss which may be due to pain.  The 
regulation does not require a separate rating for pain, 
but the impact of pain must be considered in making a 
rating determination.  Section 4.45 provides that pain on 
movement, swelling, deformity or atrophy of disuse as well 
as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
relevant considerations for determination of joint 
disabilities.  Incoordination and excess fatigability are 
also factors for consideration under section 4.45.  
Section 4.59 contemplates at least the minimum compensable 
rating for painful motion with joint or periarticular 
pathology.  

Under applicable criteria, traumatic arthritis, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  DC 5010.  X-rays findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints 
involved.  DC 5003.  Normal range of motion of the knee 
includes 0 to 140 degrees of extension and flexion 
respectively.  38 C.F.R. § 4.71, Plate II.  In this case, 
the February 1982 physical examination report and Dr. 
Gilbert's May 1984 examination report included diagnoses 
of arthritis; however, neither of these diagnoses were 
based on x-ray evidence of arthritis.  In point of fact, 
numerous x-rays of the right knee have consistently shown 
the absence of any arthritis.  These x-rays range from one 
that was taken during service to the recent August 2000 VA 
examination.  In the absence of x-ray evidence of 
arthritis, the Board will move to the other DC's under 
which the service connected right knee must be evaluated.

It must first be noted that the currently assigned 10 
percent evaluation is the highest possible under DC 5259.  
Moreover, DC 5258 (dislocation of semilunar cartilage), 
factually, is not for application in this case as the 
veteran underwent the partial removal of the semilunar 
cartilage when the meniscectomy was performed.  Moreover, 
there is simply no current evidence on multiple 
examinations of dislocated cartilage or that the veteran 
suffers from locking or effusion into the joint.

In considering the claim for increase under DC's 5260 and 
5261, the objective evidence shows that there was full 
range of motion of the veteran's right knee on VA 
examination in August 2000 (0 degrees of extension and 140 
degrees of flexion).  In summary, the evidence does not 
demonstrate the requisite imitation of extension or 
limitation of flexion as would be necessary for a higher 
rating under either DC 5260 or 5261.  

It is also noted that under VAOPGCPREC 9-98 (Aug. 1998), 
it is clear that the application of DC 5259 also requires 
consideration of sections 4.40, 4.45 and 4.59 as the 
removal of the semilunar cartilage may result in 
complications producing loss of motion.  In this case, 
however, a 10 percent evaluation has already been assigned 
for postoperative meniscectomy which includes symptoms 
such as pain.  The provisions of 38 C.F.R. § 4.14, 
avoidance of pyramiding, provide that the evaluation of 
the same manifestation under different diagnoses are to be 
avoided.  In this case, as a 10 percent evaluation has 
been assigned for pain for the medial meniscectomy, it 
would violate the rule against pyramiding to assign a 
separate 10 percent rating for painful motion due to the 
postoperative meniscectomy under the provisions of section 
4.59.

In order to receive a higher evaluation for lack of 
motion, the veteran would have to demonstrate favorable 
ankylosis (DC 5256).  It has not been contended by the 
veteran nor does the medical evidence of record show the 
presence of ankylosis of the right knee.  There also is no 
objective medical evidence of any instability or 
subluxation of the knee joint.  In fact, on examination in 
August 2000, no locking was reported and the examiner 
noted that there was no evidence of instability or 
subluxation of the right knee.  Accordingly, the Board 
finds no basis for the assignment of an increased 
evaluation under any of the provisions of the rating 
schedule discussed above.  

The Board must also consider the Court's holding in DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The Court held that in 
evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board erred in 
not adequately considering functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement 
of a joint under 38 C.F.R. § 4.45.  In this case, the 
veteran has not reported any complaints indicative of 
DeLuca type symptomatology (nor were there any findings 
reported by the VA examiner in August 2000); accordingly, 
there is no basis for the assignment of a higher 
evaluation under DeLuca.  Accordingly, the preponderance 
of the evidence is against the assignment of a rating in 
excess of 10 percent for the service connected right knee.

In exceptional cases, where schedular evaluations are 
found to be inadequate, consideration of "an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service 
connected disability" is made.  38 C.F.R. § 3.321 (b)(1) 
(2002).  The Board must find that the case presents such 
an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impractical the application of the Schedule.  Id.

The Board first notes that the schedular evaluation in 
this case is not inadequate as there is no evidence of an 
exceptional disability picture in this case.  Rather, the 
Board concludes that the impairment resulting from the 
service connected right knee was adequately compensated by 
the schedular evaluation.  In this regard, there is no 
evidence that the veteran has been hospitalized for this 
condition or that he has lost extended periods of time 
from work due to the right knee.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted.


ORDER

Entitlement to a rating in excess of 10 percent for the 
service connected right knee disability is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

